In addressing this Assembly for the first time, I
am pleased to extend to you, Sir, the congratulations of the
delegation of the Islamic Federal Republic of the Comoros,
which I have the honour to head, on your outstanding
election to the presidency of the General Assembly at its
forty-eighth session. In our view, your moral and
intellectual qualities and your extensive experience in
international affairs are clear guarantees of the success of
our work. I assure you that my delegation is fully prepared
to assist you as you undertake your noble mission.
I should like to join those representatives who have
congratulated your predecessor, Mr. Stoyan Ganev of
Bulgaria, on his effective leadership of the Assembly during
its forty-seventh session.
Let me take this opportunity also to express a warm
welcome to the new States Members of the Organization.
The multifaceted action of the United Nations over the
numerous years of its existence has given us a true
appreciation of the institution’s major role, as well as of the
worth of the men who, during that time, have borne the
responsibility for it. This is why my delegation expresses
satisfaction at seeing Mr. Boutros Boutros-Ghali at the head
of the Organization. We pay a resounding tribute to him for
his dedication and determination to work for peace and the
well-being of mankind.
Forty-eight years after its creation, and despite a
particularly difficult international situation, our Organization
is still struggling to discharge properly the lofty and onerous
mission entrusted to it. Equally, with the passage of time,
its activity has escalated and become more diversified.
Unfortunately, we are today obliged to note that the United
Nations is increasingly confronted by enormous financial
difficulties, which hamper its proper functioning. The
financial crisis that it is experiencing stems primarily from
the crushing imbalance between its various tasks and its
scanty financial means.
Thus, in the area of peace-keeping, the United Nations
is responsible for numerous rather costly operations, while,
in several regions of the world, hotbeds of tension and
increasing instability seem to presage other difficult
situations that are likely to transcend the boundaries of the
Organization’s ordinary or traditional role. The task is huge,
and we must not remain passive in the face of such
suffering. It is therefore up to all Member States to
contribute effectively to securing an improvement in the
Organization’s peace-keeping system.
While, within the framework of the work of this forty-
eighth session, we are still reviewing a multitude of
problems to which we must find solutions, let us recognize
that the session does have the advantage of being held at a
time when, for the first time in more than 40 years, we are
seeing encouraging and promising results with regard to the
developments in respect of the problem of Palestine.
The Government of the Comoros would like, through
me, to congratulate the signatories of the Washington
agreement. It provides grounds for hope that this mutual

recognition and the autonomy of certain territories represent
an unquestionable guarantee of the establishment of a
sovereign and independent Palestinian State, so that this part
of the world, which for so long has been disrupted by war,
can finally experience peace and stability. We pay a well-
deserved tribute to the Chairman of the Palestine Liberation
Organization for his perseverance in defending the rights of
the brotherly Palestinian people, whose just struggle we have
always supported.
In the same context, my country has great hopes for the
negotiations between the South African authorities and the
representatives of the black majority. My country sincerely
hopes that these negotiations will culminate in the
establishment of a truly united, multiracial and democratic
South African society.
It is clear that action by the various United Nations
authorities has made a considerable contribution to
strengthening the credibility of our Organization and the
confidence the international community has in it. On the
other hand, the rebirth of democracy in Eastern Europe, the
opening up of Africa to a multiparty system and the
relaxation of tensions among the super-Powers are also
factors which should give us hope for a better world. But
how can we not be concerned or doubtful when in some
parts of the world there are still hotbeds of tension and
fratricidal wars? In fact, the deterioration of the situation in
Somalia, with all its consequences, in particular the mass
displacement of the population and the murder of those who
are defending peace, calls for ever greater vigilance and
solidarity on our part. It is time for the international
community to take effective action with a view to the
holding of a conference of national reconciliation to put an
end to this war. It is also crucial that States and
international organizations continue to render their valuable
assistance to these peoples, who are in dire need.
With regard to Africa, I am concerned about our
neighbours in Mozambique, in Angola, in Liberia and in all
of these countries where human dignity and conscience are
being jeopardized, where, unfortunately, dialogue is yielding
to force and violence. The Federal Islamic Republic of the
Comoros is launching a fraternal appeal to these countries to
consider the consequences of these wars for the future of
their peoples and of Africa as a whole, and hopes that reason
will finally prevail.
Moreover, we are still deeply concerned at the present
situation in the Republic of Bosnia and Herzegovina. The
external aggression perpetrated against this independent and
sovereign State requires that our Organization, and in
particular the Security Council, the major organ responsible
for the maintenance of peace, take the necessary action to
save that country. We fully support the resolutions of the
Security Council concerning this problem, in particular
resolution 859 (1993), in which it called
"for an immediate cease-fire and cessation of hostilities
throughout the Republic of Bosnia and Herzegovina as
essential for achieving a just and equitable political
solution to the conflict in Bosnia and Herzegovina
through peaceful negotiations".
On the other hand, the Federal Islamic Republic of the
Comoros is supporting the efforts of our Organization to find
a lasting solution to the Korean problem. My country urges
the parties involved to implement measures to facilitate the
reunification of this country, whose people have suffered for
so long from being divided.
Environmental problems are a concern of the
international community, which is aware of the adverse
consequences of the destruction of the ozone layer and the
deterioration of the ecological milieu. It is in this spirit that
our States are adopting strategies and policies aimed at
safeguarding the environment. Convinced that one cannot
separate the environment from development, our
Governments must establish procedures and devise national
frameworks which will give priority to sustainable
development, in accordance with the recommendations of the
Rio Conference. Along these lines, the Federal Islamic
Republic of the Comoros, with a view to combating the
problems of pollution, deforestation and the destruction of
natural species, has given priority in its development plan to
the preservation of the environment and its natural resources.
Another area to which we should devote specific
interest is that of human rights. By the adoption of the
Universal Declaration of Human Rights in December 1948,
the international community, through the General Assembly
of our Organization, for the first time in the history of
mankind, shouldered the permanent responsibility of
publicizing and championing human rights. Today more
than ever before, we continue to have confidence in our
Organization, which has always known how to stress the
concept of fundamental human rights and freedoms and has
made ensuring them one of its fundamental goals. It is
therefore important for the United Nations to give priority to
human rights programmes. There is also a need, within the
framework of national policy, to implement and create
institutional conditions that would guarantee respect for
human dignity.
The World Conference on Human Rights, held recently
in Vienna, Austria, allowed the international community to
Forty-eighth session - 8 October l993 3
reaffirm its unswerving dedication to respect for inalienable
human rights. However, it is our Organization that must see
to the implementation of the Vienna recommendations.
We cannot separate the concept of human rights from
the concept of democracy, for we cannot conceive of a
democracy that would ignore or fail to guarantee human
rights and freedoms. This is why our Organization should
show particular interest in the changes taking place
throughout the world, changes which are, inter alia, reflected
in the collapse of dictatorships and the emergence of
democratic political regimes. The United Nations must
encourage and support actions aimed at advancing the
democratic process.
As members are aware, the wind of freedom and
democracy that has wafted through the world has spared no
continent. Thus, in the Federal Islamic Republic of the
Comoros, the time has come for democracy and a multiparty
system. We have engaged in a revision of our Constitution
in order to adapt it to the realities of today’s world, with the
active participation of all national political movements. We
are moving towards legislative and regional elections to give
the country all the institutions required by a State of law.
You will agree with me, Mr. President, that this
transitional stage of our young democracy is difficult. We
are, however, aware that it must be passed through in order
to achieve a harmonization of the democratic process as a
whole. The Government of the Islamic Federal Republic of
the Comoros, concerned for the well-being of its people, is
sparing no effort to create conditions which promote respect
for human dignity and the maintenance of political and
social stability in the country.
Such an undertaking requires the assistance of peace-
and progress-loving countries and organizations, to help our
country effectively manage these freedoms, and to place our
young democracy on a solid foundation.
We cannot close this political chapter without recalling
another problem, a non-violent one, certainly but no less
important: that of the Comorian island of Mayotte. This
question will be the subject of a debate in the Assembly, as
it is at each of our regular sessions. That is why I will spare
the Assembly a list of the facts behind this thorny issue.
But I express again the full readiness of the Government of
His Excellency
Mr. Said Mohamed Djohar and the Comorian people to give
the highest priority to dialogue and concerted action to
resolve this regrettable dispute which we have had with
France since we attained our sovereignty.
There is no need to emphasize that the new
international political landscape at the end of the century
makes the interdependence of peoples and the solidarity of
nations the irreplaceable and only means by which we can
guarantee the economic and social development of our
States.
Unfortunately, international economic relations are still
marked by the bipolar attitude responsible for the growing
gap between rich and poor countries. We must now change
this attitude - an outcome of the cold war - as a result of
which the rich have been becoming even richer and the poor
even poorer, and create harmonious conditions for global
economic relations. We believe in the ideals of peace and
security, but we are firmly convinced that they cannot be
fully achieved if famine, malnutrition, disease and natural
disasters continue to be the lot of the majority of the States
which make up the international community.
The future of the developing countries continues to be
a priority of the various specialized institutions of our
Organization, but the failure of various development
programmes and strategies initiated in our respective
countries is no secret. That fact compels us to give thought
together to ways and means to relaunch a different type of
development, of which our Organization must be the
catalyst.
The advent of a new economic world order is more
likely today than yesterday, despite a crisis that is weakening
the financial Powers, de facto reducing their capacity to give
development assistance. We understand the new obligations
of the big Powers, faced with unemployment, reduced
productivity and the need to support the new States born of
the fragmentation of the eastern bloc. But it is up to them
to give a new impetus to vertical cooperation, in order to
enable the countries of the South to extricate themselves
from chaos.
In that spirit, the developing countries have indeed
learned the lesson that they must rely on themselves first and
foremost. This is why, from Africa to the Orient, structures
are emerging whose objective is to assure regional economic
integration. The establishment of the African Economic
Community will meet Africa’s need for an instrument for
functional cooperation which can harmonize development
and cooperation between the States of this continent, the
breadbasket of the world.
For the Islamic Federal Republic of the Comoros,
cooperation with the developing countries is an essential
element in such cooperative relations. My country is one of
those which are convinced that South-South cooperation can
4 General Assembly - Forty-eighth session
be an important factor in rebalancing world economic
relations.
In its continuous development efforts the Islamic
Federal Republic of the Comoros is focusing on freeing and
restructuring development support institutions. In the spirit
of this impetus towards socio-economic recovery, we have
agreed with the International Monetary Fund and the World
Bank on a structural adjustment programme whose success
depends on the full and active support of the international
community.
As the century draws to a close, the world is
experiencing profound changes in the ideological, political,
economic, social, scientific and technical spheres. The
problems it is facing require consideration at the global level
from now on. International solidarity compels us to act in
greater cooperation in managing world affairs.
We have the instrument for this: the United Nations.
But we are among those who believe that if it is to be more
effective the Organization and its specialized agencies must
be transformed to adapt to the tremendous democratic
dynamism of the new international system. In order to give
the United Nations the political power for real decision-
making, the Security Council must genuinely represent the
world as it is today.
